Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
   This application is a CON of 16/919,404 07/02/2020, which a CON of 15/835,938 12/08/2017 ABN, which claims benefit of the foreign application: INDIA 201621042122 12/09/2016.
    Applicant’s remarks filed on 3/22/2022 are acknowledged. Claims 1-10 are pending in the application. 
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 1-3, 6 and 9-10 under 35 U.S.C. 103 (a) over Pruzanski et al. ‘616 have been fully considered and they  are persuasive.    Since Pruzanski et al. ‘616 does not disclose the instant methods of use, therefore it is distinct from the instant invention.  The rejection of claims 1-3, 6 and 9-10 under 35 U.S.C. 103 (a) over Pruzanski et al. ‘616 has been withdrawn herein.
4. 	Applicant's arguments regarding the rejection of claims 1-10 under the obviousness-type double patenting over Patel et al. 868  and ‘277, and Desai et al. ‘017 in view of Pruzanski et al. ‘616  have been fully considered and they are persuasive.    Since Patel et al. ‘868  and ‘277, and Desai et al. ‘017 in view of Pruzanski et al. ‘616  do not claim the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 1-10 under the obviousness-type double patenting over Patel et al. 868  and ‘277, and Desai et al. ‘017 in view of Pruzanski et al. ‘616  has been withdrawn herein.
5.	 Applicant's arguments regarding the provisional rejection of claims 1 and 6 under the obviousness-type double patenting over Patel et al. ‘829 and ‘404 have been fully considered but they are not persuasive.    
				                                  It is noted that the amount of a specific active ingredient of the instant 
                      compound saroglitazar magnesium salt  for  treatment of primary biliary cholangitis is
                       clearly a result effective parameter that a person of ordinary skill in the art 
                        would routinely optimize. Optimization of parameters (age, conditions, or weight  ) in 
                      the compositions is a routine practice that  would be obvious for a person of ordinary 
                     skill in the art to employ and reasonably would expect success. It would have been 
                     customary for an artisan of ordinary skill to determine the optimal amount of each active 
                     ingredient to add in order to best achieve  the desired results based on factors such as 
                    the severity of the condition being treated,  condition of the patient (e.g., safety for age or 
                     weight).   Therefore Patel et al. ‘829 and ‘404 methods of use still render 
                     obviousness over the instant invention.  The rejection of claims 1 and 6 under the 
                     obviousness-type double patenting over Patel et al. ‘829 and ‘404 is maintained. 
                    Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
6.	Claims 2-5 and 7-10 are objected to as being dependent on rejected claims 1 and 6.
                             
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

April 11, 2022